               Case MDL No. 2997 Document 35 Filed 03/22/21 Page 1 of 1



                     BEFORE THE UNITED STATES JUDICIAL PANEL
                          ON MULTIDISTRICT LITIGATION


  IN RE: BABY FOOD MARKETING, SALES                         MDL DOCKET NO. 2997
  PRACTICES AND PRODUCTS LIABILITY
  LITIGATION


                         NOTICE OF POTENTIAL TAG-ALONG ACTION

       In accordance with Rule 7.1(a) of the Rules of Procedure for the United States Judicial Panel

on Multidistrict Litigation, Plaintiffs Crista Marie Hazely and Vanessa Mathiesen write to notify the

Court of the potential tag along actions listed on the attached Schedule of Actions.

       The docket sheets and complaints are attached.


Dated: March 22, 2021                                Respectfully submitted,

                                                     /s/ Lori G. Feldman
                                                     Lori G. Feldman, Esq.
                                                     GEORGE GESTEN MCDONALD, PLLC
                                                     102 Half Moon Bay Drive
                                                     Croton-on-Hudson, New York 10520
                                                     Phone: (917) 983-9321
                                                     Fax: (888) 421-4173
                                                     Email: LFeldman@4-justice.com
                                                     E-Service: eService@4-Justice.com

                                                     David J. George, Esq.
                                                     Brittany L. Brown, Esq.
                                                     GEORGE GESTEN MCDONALD, PLLC
                                                     9897 Lake Worth Road, Suite #302
                                                     Lake Worth, FL 33467
                                                     Phone: (561) 232-6002
                                                     Fax: (888) 421-4173
                                                     Email: DGeorge@4-Justice.com
                                                     E-Service: eService@4-Justice.com

                                                     Counsel for Crista Hazely and Vanessa Mathiesen




                                                     2
